DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on July 8, 2022 have been entered.  The claims pending in this application are claims 1, 4, 6, 7, 15, 16, and 18-28 wherein claims 7 and 18-28 have been withdrawn due to the restriction requirement mailed on January 30, 2019.  Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on July 8, 2022. Claims 1, 4, 6, 15, and 16 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “one having at least one fluorescent label and the other having at least one quencher” in lines 8 and 9 of step (a) should be “one of the two oligonucleotides having at least one fluorescent label and another of the two oligonucleotides having at least one quencher”; and (2) “one having at least one fluorescent label and the other having at least one quencher” in lines 20 and 21 of step (a) should be “the one of the two oligonucleotides having at least one fluorescent label and the another of the two oligonucleotides having at least one quencher”. 
Claim 6 is objected to because of the following informality: “one having at least one fluorescent label and the other having at least one quencher” should be “the one of the two oligonucleotides having at least one fluorescent label and the another of the two oligonucleotides having at least one quencher”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claims 1, 4, 6, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “each of the first signal-generating means and the second signal-generating means comprises two oligonucleotides, one having at least one fluorescent label and the other having at least one quencher” are added to independent claim 1. Although the specification describes that “[T]he interactive dual label may be linked to one strand of a duplex. Where the strand containing the interactive dual label leaves in a single stranded state, it forms a hairpin or random coil structure to induce quenching between the interactive dual label. Where the strand forms a duplex, the quenching is relieved, Alternatively, where the interactive dual label is linked to nucleotides adjacently positioned on the strand, the quenching between the interactive dual label occurs. Where the strand forms a duplex and then is cleaved, the quenching becomes relieved. Each of the interactive dual label may be linked to each of two strands of the duplex. The formation of the duplex induces quenching and denaturation of the duplex induces unquenching. Alternatively, where one of the two stands is cleaved, the unquenching may be induced” (see page 29, lines 11-21), page 27, lines 17-19, page 29, lines 11-21, page 37, lines 3-7, page 65 lines 1-4, page 67, lines 24-26, page 70, line 28 to page 71, line 1 of the specification suggested by applicant do not describe such limitation recited in claim 1 since the specification only describes that each of the interactive dual label is linked to each of two strands of the duplex and claim 1 does not require that one of two oligonucleotides having at least one fluorescent label and another of the two oligonucleotides having at least one quencher are two strands of a nucleic acid duplex. 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).

Scope of Enablement 
Note that this rejection is based on the amendment filed on July 8, 2022 and some issues in the rejection under 35 U.S.C. 112(a) mailed on March 8, 2022 have been removed. 
Claims 1, 4, 6, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for incubating a sample with a first signal-generating means and a second signal generating means for detection of the two target nucleic acid sequences, does not reasonably provide enablement for detecting two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample using the methods recited in claims 1, 4, 6, 15, and 16. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method for detecting two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample using different detection temperatures and reference values. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
The Breadth of The Claims
Claims 1, 4, 6, 15, and 16 encompass a method for detecting the presence or absence of two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample using different detection temperatures and reference values, comprising: (a) providing (i) a first reference value for the first target nucleic acid sequence indicating a ratio between signals provided at a relatively high detection temperature and a relatively low detection temperature by a first signal-generating means and (ii) a second reference value for the second target nucleic acid sequence indicating a ratio between signals provided at the relatively high detection temperature and the relatively low detection temperature by a second signal-generating means; wherein each of the first signal-generating means and the second signal-generating means comprises (i) an oligonucleotide with at least one fluorescent label and at least one quencher or (ii) two oligonucleotides, one having at least one fluorescent label and the other having at least one quencher; wherein the at least one fluorescent label and at least one quencher in the first signal-generating means generates signals dependent on the presence of the first target nucleic acid sequence at a relatively high detection temperature and a relatively low detection temperature and the at least one fluorescent label and at least one quencher in the second signal-generating means generates signals dependent on the presence of the second target nucleic acid sequence at a relatively high detection temperature and a relatively low detection temperature; wherein each of the first signal-generating means and the second signal-generating means is a signal-generating means which generates a signal by a duplex formed being dependent on the presence of a target nucleic acid sequence, wherein the duplex comprises (i) an oligonucleotide with at least one fluorescent label and at least one quencher or (ii) two oligonucleotides, one having at least one fluorescent label and the other having at least one quencher, wherein the first reference value is different from the second reference value; wherein the first reference value is obtained by (i) incubating the first target nucleic acid sequence with the first signal-generating means for detection of the first target nucleic acid sequence, (ii) detecting signals at the relatively high detection temperature and the relatively low detection temperature, and (iii) then obtaining a ratio between the signals detected at the relatively high detection temperature and the relatively low detection temperature; wherein the second reference value is obtained by (i) incubating the second target nucleic acid sequence with the second signal-generating means for detection of the second target nucleic acid sequence, (ii) detecting signals at the relatively high detection temperature and the relatively low detection temperature, and (iii) then obtaining a ratio between the signals detected at the relatively high detection temperature and the relatively low detection temperature; (b) incubating the sample with the first signal-generating means and the second signal generating means for detection of the two target nucleic acid sequences and detecting signals from the first signal-generating means and the second signal generating means at the relatively high detection temperature and the relatively low detection temperature in a single reaction vessel; wherein the two signal- generating means generate signals at the relatively high detection temperature and the relatively low detection temperature; wherein signals to be generated by the two signal-generating means are not differentiated by a single type of detector; wherein the incubating and detecting are performed by real-time PCR (polymerase chain reaction); and (c) determining the presence of the first target nucleic acid sequence by (i) (the signal intensity at the relatively low detection temperature)-(the signal intensity at the relatively high detection temperature)*(the second reference value); (ii) (the signal intensity at the relatively low detection temperature)-(the signal intensity at the relatively high detection temperature)/(the second reference value); (iii) (the signal intensity at the relatively high detection temperature)-(the signal intensity at the relatively low detection temperature)*(the second reference value); or (iv) (the signal intensity at the relatively high detection temperature)-(the signal intensity at the relatively low detection temperature)/(the second reference value); and (ii) determining the presence of the second target nucleic acid sequence by (i) (the signal intensity at the relatively low detection temperature)-(the signal intensity at the relatively high detection temperature)*(the first reference value); (ii) (the signal intensity at the relatively low detection temperature)-(the signal intensity at the relatively high detection temperature)/(the first reference value); (iii) (the signal intensity at the relatively high detection temperature)-(the signal intensity at the relatively low detection temperature)*(the first reference value); or (iv) (the signal intensity at the relatively high detection temperature)-(the signal intensity at the relatively low detection temperature)/(the first reference value). 

Working Examples
The specification provides working examples (see pages 64-73) for: (1) Multiple Target Detection by TaqMan real-time PCR Using Different Detection Temperatures and Reference Values; (2) Multiple target detection by PTOCE real-time PCR comprising Using Different Detection Temperatures and Reference Values; and (3) SNP Genotyping Using Different Detection Temperatures and Reference Values. The specification provides no working example for detecting presence or absence of two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample using the methods recited in claims 1, 4, 6, 15, and 16. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 64-73) for: (1) Multiple Target Detection by TaqMan real-time PCR Using Different Detection Temperatures and Reference Values; (2) Multiple target detection by PTOCE real-time PCR comprising Using Different Detection Temperatures and Reference Values; and (3) SNP Genotyping Using Different Detection Temperatures and Reference Values, the specification does not provide a guidance to show that two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample can be detected using the methods recited in claims 1, 4, 6, 15, and 16. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to detect presence or absence of two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample using the methods recited in claims 1, 4, 6, 15, and 16. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether presence or absence of two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample can be detected using the methods recited in claims 1, 4, 6, 15, and 16. 
First, since Example 1 of the specification teaches that “[W]e examined whether two target nucleic acids in samples can be detected in a single reaction vessel by using a single detection channel. The following detection processes were performed using different detection temperatures and reference values and TaqMan real-time PCR was applied as signal generating means. Taq DNA polymerase having a 5’ nuclease activity was used for the extension of upstream primers and downstream primers and the cleavage of TaqMan probes. The genomic DNA of Neisseria gonorrhoeae (NG) and genomic DNA of Chlamydia trachomatis (CT) were used as target nucleic acid sequences. Four types of samples (NG, CT, NG+CT and no target control) were prepared and analyzed. TaqMan real-time PCR was employed to detect NG and CT. Where a target nucleic acid is present, a TaqMan probe is cleaved and a labeled fragment is released. An amplification curve can be obtained by measuring signal from the labeled fragment.
A TaqMan probe for NG was labeled with a fluorescent reporter molecule (Quasar 670) at its 5’-end and a quencher molecule at its 3’-end (SEQ ID NO: 3) and a TaqMan probe for CT with a fluorescent reporter molecule (Quasar 670) at its 5’-end and a quencher molecule in its inner part (BHQ-2) (SEQ ID NO: 6). In this Example, even though the signals from the TaqMan probes are not distinguishable from each other, plotting methods using reference values for each target sequence and signals from two detection temperatures (72°C and 60°C) provide amplification curves indicating the presence of each target nucleic acid sequence. Calculation equations for reference values and plotting equations to obtain amplification curves for each target nucleic acid sequence were as follows: (1) Reference value (RV) of NG or CT RFU at 60°C ÷RFU at 72°C at the end-point (2) Plotting equations for NG target: (i) RFU at 72°C - (RFU at 60°C ÷RV of CT target) or (ii) RFU at 60°C - (RFU at 72°C ×RV of CT target) (3) Plotting equations for CT target: (i) RFU at 72°C - (RFU at 60°C÷ RV of NG target) or (ii) RFU at 60°C - (RFU at 72°C× RV of NG target) In the equations, the RFU (relative fluorescent unit) values are those measured at each cycle of real-time PCR and RV denotes a reference value” and “[T]he real-time PCR was conducted in the final volume of 20 µl containing a target nucleic acid (1 pg of NG genomic DIMA, 10 pg of CT genomic DNA or a mixture of 1 pg of NG genomic DNA and 10 pg of CT genomic DNA), 5 pmole of upstream primer (SEQ ID NO: 1) and 10 pmole of downstream primer (SEQ ID NO: 2) for NG 10 target amplification, 1.5 pmole of TaqMan probe (SEQ; ID NO: 3), 5 pmole of upstream primer (SEQ ID NO: 4) and 10 pmole of downstream primer (SEQ ID NO: 5) for CT target amplification, 3 pmole of TaqMan probe (SEQ ID NO: 6), and 5 µl of 4X Master Mix [final, 200 µM dNTPs, 2 mM MgCl2, 2 U; of Taq DNA polymerase]. The tubes containing the reaction mixture were placed in the real-time thermocycler 15 (CFX96, Bio-Rad) for 5 min at 50°C, denatured for 15 min at 95°C and subjected to 50 cycles of 30 sec at 95°C, 60 sec at 60°C, 30 sec at 72°C. The detection of signals was performed at 60°C and 72°C at each cycle. As shown in Fig. 1A, signals were detected both at 60°C and 72°C in the presence of NG, CT, or NG + CT. No signal was detected in the absence of the target 20 nucleic acids. Reference values for each target sequences were calculated using the signals of NG only sample or CT only sample. As shown in Fig. IB, reference values for NG and CT target were 1.8 and 5.8, respectively. Then, to identify target sequences, the corresponding reference value and RFU at 72°C and 60°C were applied to plotting equations ((i) or (ii) equations in Fig. 25 1C and Fig. ID) and amplification curves of each target sequences were obtained. Proper thresholds were selected referring to the result of NG only sample and CT only sample to ensure the significance of the obtained amplification curves. As shown in Fig. 1C and Fig. ID, the amplification curves derived from the plotting methods can identify the presence or absence of NG or CT in each sample. Therefore, it can be appreciated that two target nucleic acids can be detected in a single reaction vessel even using a single detection channel by TaqMan real-time PCR using different detection temperatures and reference values” (see pages 64-67), the specification clearly indicates that each of the oligonucleotide in the first signal-generating means and the oligonucleotide in the second signal-generating means is a TaqMan probe labeled with a fluorescent dye and a quencher of the fluorescent dye which are adjacent each other and no fluorescent signal can be detected if the oligonucleotide in each of the first signal-generating means and the oligonucleotide in the second signal-generating means does not hybridize with its corresponding target nucleic acid and two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample are detected using a real time PCR in the presence of a DNA polymerase having 5’ nuclease activity based on fluorescent signals detected at two different detection temperatures and two reference values wherein each of the two reference values is a ratio of a fluorescent signal detected in a low detection temperature to a fluorescent signal detected in a high detection temperature and the low detection temperature and the high detection temperature are the annealing temperature and the detection temperature of the cycle of the real-time PCR.  However, the scopes of claims 1, 4, 6, 15, and 16 are much broader than the teachings of the specification because the claims only require that the oligonucleotide in each of the first signal-generating means and the oligonucleotide in the second signal-generating means is a regular single-stranded oligonucleotide comprising one fluorescent label and a quencher, two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample are detected using a real time PCR in the presence of any kind of DNA polymerase, and each of two reference values is a ratio of two signals of two different detection temperatures such as ratio of a fluorescent signal detected in a high detection temperature to a fluorescent signal detected in a low detection temperature and the low detection temperature and the high detection temperature are a low temperature and a high temperature of one of the cycles of the real-time PCR.  Since claim 1 only requires that each of the first signal-generating means and the second signal-generating means comprises an oligonucleotide comprising one fluorescent label and a quencher (the phrase “at least one” in claim 1 is read as “one”), and it is known that each of TaqMan probes, Molecular beacon probes, and scorpion primers comprises a hairpin structure and includes a fluorescent dye and a quencher of the fluorescent dye (see Figures 1 and 2 of Navarro et al., Clin. Chim. Acta, 439, 231-50, 2015) and PTOCE (PTO Cleavage and Extension) probe includes a fluorescent dye and a quencher of the fluorescent dye (see Figure 2 of US 2014/0057264 A1), each of the first signal-generating means and the second signal-generating means recited in claims 1, 4, 6, 15, and 16 does not include TaqMan probes, PTOCE, Molecular beacon probes, and scorpion primers and only can be considered as a regular oligonucleotide with one fluorescent label and a quencher.  Although claim 1 requires that each of the first signal-generating means and the second signal-generating means comprises (i) an oligonucleotide with at least one fluorescent label and at least one quencher or (ii) two oligonucleotides, one having at least one fluorescent label and the other having at least one quencher, since claim 1 does not indicate that the quencher of the oligonucleotide with the at least one fluorescent label and the at least one quencher quenches a fluorescent signal from the fluorescent label and does not indicate that what is the relationship among the oligonucleotide with at least one fluorescent label and at least one quencher, the first target nucleic acid sequence, and the second target nucleic acid sequence or does not indicate that the two oligonucleotides form a nucleic acid duplex wherein a fluorescent signal from one of the two oligonucleotides having at least one fluorescent label in the nucleic acid duplex is quenched by the quencher of another of the two oligonucleotides having at least one quencher in the nucleic acid duplex and does not indicate that what is the relationship among the two oligonucleotide, the first target nucleic acid sequence, and the second target nucleic acid sequence, it is unpredictable how the at least one fluorescent label and at least one quencher in the first signal-generating means can generate signals dependent on the presence of the first target nucleic acid sequence at a relatively high detection temperature and a relatively low detection temperature and the at least one fluorescent label and at least one quencher in the second signal-generating means can generate signals dependent on the presence of the second target nucleic acid sequence at a relatively high detection temperature and a relatively low detection temperature wherein each of the first signal-generating means and the second signal-generating means is a signal-generating means which generates a signal by a duplex formed being dependent on the presence of a target nucleic acid sequence and wherein the duplex comprises (i) an oligonucleotide with at least one fluorescent label and at least one quencher or (ii) two oligonucleotides, one having at least one fluorescent label and the other having at least one quencher as recited in step (a) of claim 1 such that the presence or absence of two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample cannot be detected using the methods recited in claims 1, 4, 6, 15, and 16.  
	Second, since step (a) of claim 1 provides a first reference value for the first target nucleic acid sequence and a second reference value for the second target nucleic acid sequence and requires that each of the first signal-generating means and the second signal-generating means comprises (i) an oligonucleotide with at least one fluorescent label and at least one quencher or (ii) two oligonucleotides, one having at least one fluorescent label and the other having at least one quencher; wherein the at least one fluorescent label and at least one quencher in the first signal-generating means generates signals dependent on the presence of the first target nucleic acid sequence at a relatively high detection temperature and a relatively low detection temperature and the at least one fluorescent label and at least one quencher in the second signal-generating means generates signals dependent on the presence of the second target nucleic acid sequence at a relatively high detection temperature and a relatively low detection temperature, step (a) of claim 1 only indicates that a first reference value is related with the first target nucleic acid sequence and a second reference value is related to the second target nucleic acid sequence and does not indicate that the first target nucleic acid sequence is correlated with the second reference value and the second target nucleic acid sequence is correlated with the first reference value. Since claim 1 does not indicate how the first target nucleic acid sequence is correlated with the second reference and how the second target nucleic acid sequence is correlated with the first reference, it is predictable how the presence of the first target nucleic acid sequence and the presence of the second target nucleic acid sequence in a sample can be determined based on the formulas in step (c) of claim 1. Furthermore, although step (c) requires that the presence of the first target nucleic acid sequence is determined by four different formulas and the presence of the second target nucleic acid sequence is determined by four different formulas, since claim 1 does not indicate how the four different formulas used for determining the first target nucleic acid sequence are related each other and the four different formulas used for determining the first target nucleic acid sequence are related each other, it is predictable how the presence of the first target nucleic acid sequence and the presence of the second target nucleic acid sequence in a sample can be determined based on the formulas in step (c) of claim 1.
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussion, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether presence or absence of two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample can be detected using the methods recited in claims 1, 4, 6, 15, and 16.
  
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
	In page 14, third paragraph bridging to page 19, fifth paragraph of applicant’s remarks, applicant argues that: (1) “in order to expedite the prosecution of the present application, claim 1 has been amended by replacing the wording ‘each of the first signal-generating means and the second signal-generating means comprises an oligonucleotide with at least one label’ with the wording ‘each of the first signal-generating means and the second signal-generating means comprises (i) an oligonucleotide with at least one fluorescent label and at least one quencher or
(ii) two oligonucleotides, one having at least one fluorescent label and the other having at least one quencher’. This amendment makes it clear that the two signal-generating means used in the present method is those providing a signal by the action of interactive dual labels”; (2) in view of Figure (a), “signals are obtained at low and high temperatures according to the method of the present invention. However, a signal portion originated from the first target nucleic acid and a signal portion originated from the second target nucleic acid cannot be determined directly from the obtained high-temperature signal and low-temperature signal. However, for better understanding, it is herein assumed that the low-temperature signal (having a signal intensity of RFU 4180) consists of a signal portion of the first target nucleic acid (of RFU 2500) and a signal portion of the second target nucleic acid (of RFU 1680), and the high-temperature signal (of RFU 2650) consists of a signal portion of the first target nucleic acid (of RFU 1250) and a signal portion of the second target nucleic acid (of RFU 1400), and that the first reference value (the degree of change in the signal of the first target nucleic acid at the low and high temperatures) is 2.0 (RFU 2500 / RFU 1250) and the second reference value (the degree of change in the signal of the second target nucleic acid at the low and high temperatures) is 1.2 (RFU 1680/ RFU 1400) (note that the first/second reference value can be obtained from a control reaction containing a first/second target nucleic acid only)”; (3) in view of Figure (b), “the high-temperature signal (of RFU 2650) is multiplied by the second reference value (1.2), resulting in a converted signal (of RFU 3180). The converted signal consists of a signal portion of the second target nucleic acid, changed from RFU 1400 to RFU 1680, and a signal portion of the first target nucleic acid, changed from RFU 1250 to RFU 1500”; and (4) in view of Figure (c), “the converted signal (of RFU 3180) is subtracted from the low- temperature signal (of RFU 4180), resulting in a subtracted signal (of RFU 1000). In the process, the signal portion of the second target nucleic acid (of RFU 1680) is completely removed from the low-temperature signal (of RFU 4180), leaving only a signal portion of the first target nucleic acid (of RFU 1000). It is noted that the signal portion of the first target nucleic acid obtained by the method of claim 1 is of RFU 1000, which is lower than the intensity of RFU 2500 for the signal portion of the first target nucleic acid originally present in the low-temperature signal, but such lowered signal portion will not affect the determination of the presence of the first target nucleic acid. In this way, removal of the signal portion of the second target nucleic acid from the low- temperature signal makes it possible to obtain only the signal portion of the first target nucleic acid, and the significance of the signal portion of the first target nucleic acid enables determination of the presence of the first target nucleic acid. This process is explicitly specified in the formula (i) of claim 1: (1) [(the signal intensity at the relatively low detection temperature)-(the signal intensity at the relatively high detection temperature)*(the second reference value)] Meanwhile, in the case that the second reference value is not the ratio of the signal at a low temperature to signal at a high temperature but the ratio of the signal at a high temperature to a low temperature, formula (ii) of claim 1 is used instead; in the case that a signal portion of the first target nucleic acid is intended to be obtained from the high-temperature signal, formula (ii1) or (iv) of claim 1 is used instead. In a similar manner, a signal portion of the second target nucleic acid can be obtained from the high-temperature signal or the low-temperature signal in accordance with the method of the present invention. Taken together, Applicant submits that the specification provides enablement for detecting two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample using the methods recited in claims 1, 4, 6 and 15-16”. 
	The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection.
	First, although applicant argues that “claim 1 has been amended by replacing the wording ‘each of the first signal-generating means and the second signal-generating means comprises an oligonucleotide with at least one label’ with the wording ‘each of the first signal-generating means and the second signal-generating means comprises (i) an oligonucleotide with at least one fluorescent label and at least one quencher or (ii) two oligonucleotides, one having at least one fluorescent label and the other having at least one quencher”, since claim 1 does not indicate that the quencher of the oligonucleotide with the at least one fluorescent label and the at least one quencher quenches a fluorescent signal from the fluorescent label and does not indicate that what is the relationship among the oligonucleotide with at least one fluorescent label and at least one quencher, the first target nucleic acid sequence, and the second target nucleic acid sequence or does not indicate that the two oligonucleotides form a nucleic acid duplex wherein a fluorescent signal from one of the two oligonucleotides having at least one fluorescent label in the nucleic acid duplex is quenched by the quencher of another of the two oligonucleotides having at least one quencher in the nucleic acid duplex and does not indicate that what is the relationship among the two oligonucleotide, the first target nucleic acid sequence, and the second target nucleic acid sequence, it is unpredictable how the at least one fluorescent label and at least one quencher in the first signal-generating means can generate signals dependent on the presence of the first target nucleic acid sequence at a relatively high detection temperature and a relatively low detection temperature and the at least one fluorescent label and at least one quencher in the second signal-generating means can generate signals dependent on the presence of the second target nucleic acid sequence at a relatively high detection temperature and a relatively low detection temperature wherein each of the first signal-generating means and the second signal-generating means is a signal-generating means which generates a signal by a duplex formed being dependent on the presence of a target nucleic acid sequence and wherein the duplex comprises (i) an oligonucleotide with at least one fluorescent label and at least one quencher or (ii) two oligonucleotides, one having at least one fluorescent label and the other having at least one quencher as recited in step (a) of claim 1 such that the presence or absence of two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample cannot be detected using the methods recited in claims 1, 4, 6, 15, and 16.  
	Second, since step (a) of claim 1 requires a first reference value for the first target nucleic acid sequence indicating a ratio between signals provided at a relatively high detection temperature and a relatively low detection temperature by a first signal-generating means and a second reference value for the second target nucleic acid sequence indicating a ratio between signals provided at the relatively high detection temperature and the relatively low detection temperature by a second signal-generating means, step (a) of claim 1 only indicates that a first reference value is related with the first target nucleic acid sequence and a second reference value is related to the second target nucleic acid sequence and does not indicate that the first target nucleic acid sequence is correlated with the second reference value and the second target nucleic acid sequence is correlated with the first reference value. REU 2650 in Figure (a) is a combination signal of a first signal associated with the first target nucleic acid sequence and a second signal associated with the second target nucleic acid sequence and REU 1250 in Figure (a) is a signal of a first signal associated with the first target nucleic acid sequence. Since claim 1 does not require that the first target nucleic acid sequence can be correlated with the second reference value and the second target nucleic acid sequence can be correlated with the first reference value, it is unclear how the high-temperature signal (of RFU 2650) can be used to multiply with the second reference value (1.2) and a signal portion of the first target nucleic acid in the high-temperature signal (of RFU 2650) can be used to multiply with the second reference value (1.2) and applicant’s arguments “the high-temperature signal (of RFU 2650) is multiplied by the second reference value (1.2), resulting in a converted signal (of RFU 3180). The converted signal consists of a signal portion of the second target nucleic acid, changed from RFU 1400 to RFU 1680, and a signal portion of the first target nucleic acid, changed from RFU 1250 to RFU 1500” and “the converted signal (of RFU 3180) is subtracted from the low-temperature signal (of RFU 4180), resulting in a subtracted signal (of RFU 1000). In the process, the signal portion of the second target nucleic acid (of RFU 1680) is completely removed from the low-temperature signal (of RFU 4180), leaving only a signal portion of the first target nucleic acid (of RFU 1000)” do not make sense. Furthermore, although applicant argues that “in the case that the second reference value is not the ratio of the signal at a low temperature to signal at a high temperature but the ratio of the signal at a high temperature to a low temperature, formula (ii) of claim 1 is used instead; in the case that a signal portion of the first target nucleic acid is intended to be obtained from the high-temperature signal, formula (ii1) or (iv) of claim 1 is used instead”, claim 1 does not have the limitations “the second reference value is not the ratio of the signal at a low temperature to signal at a high temperature but the ratio of the signal at a high temperature to a low temperature” and “a signal portion of the first target nucleic acid is intended to be obtained from the high-temperature signal” as argued by applicant. 

Conclusion
6.	 No claim is allowed. 
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 22, 2022